Case 1:17-cr-20651-RNS Document 88 Entered on FLSD Docket 05/10/2019 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOU TH ERN D ISTRJCT 0 F FLORID A

                                Case N o.17-20651-Cr-Scola

 UN ITED STA TES O F AM ER ICA



  (2)JOSE BAYRON PIEDRAHITA-CEBALLOS,a/k/aûf acheton,''a/k/attM ontaneroy''
                     Defendant.
                                                                                  /

                              FACTUAL BASIS FOR PLEA

       In conjunction withthesubmission oftheaccompanyingPleaAgreementinthiscmse,the
 United StatesofAmerica subm itsthefollowing statementsetting forth theUnited States'version

 ofthe factsleadingto the defendant'sacceptanceofcriminalresponsibility forhisviolation of18

 U.S.C.j 371. Ifthismatterhad proceeded to trial,the United States would have presented
 evidencethatwould haveproven beyond are% onable doubtthe following:

       Beginning atleastasearly ason oraboutFebruary 24,2010,the exactdatebeing

 unknown and continuingthrough on oraboutOctober28,2011,in the Southem DistrictofFlorida

 and elsewhere, (2) JOSE BAYRON PIEDRAHITA-CEBALLOS, a/k/a tscacheton,'' a/k/a
 tûM ontanero,''the defendant,did knowingly and w illfully combine,conspire,confederate,and

 agreewithHomelandSecuritylnvestigations(HSI)SpecialAgentChdstopherV.Ciccione,11and
 JuanCarlosVelmsco Canoto:(1)defraudtheUnited Statesofthehonestand faithfulservicesof
 Ciccioneandto interferewithitslawfulgovernmentalfunctionsbydeceit,craft,andtrickery;(2)
 to knowingly devise and intend todeviseaschemeandartiscetodefraud anddeprivethecitizens

 ofthe United States oftheirrightthe honestservicesofCiccione through bribery;and (3)to
 corruptly iv uence,obstruct,and im pedeand endeavorto intluence,obstruct,and impedethedue
Case 1:17-cr-20651-RNS Document 88 Entered on FLSD Docket 05/10/2019 Page 2 of 5



  administrationofjusticein UnitedStatesv.BlasAntonioGonzalez,et.al.,(lndictment#93-470),
  in the United States District Courtforthe Southem District of Floridw by using a series of

  materially false statem ents,representations,andom issionsabouttheinvestigation to persuadeand

  attempttopersuadetheUnited StatesAttorney'sOftke to dism isslndictm ent#93-470.

           In 1996, Piedrahita was charged in Indictment #93-470 with narcotics and m oney

  laundering related offenses. lndictm ent#93-470 w msone ofseveralindictm ents resulting from

 tr peration Com erstone,''an investigation by American federal1aw enforcem entintothecrim inal

 activitiesoftheCaliCartel,adrugtraffk king orgr ization.Piedrahitawasneverarrestedonthose

 charges,and rem ained a fugitive according to American authorities. From on oraboutFebruary

 24,2010,andcontinuing throughon oraboutOctober28,2011,Piedrahitaadm itsthatheconspired

 with HS1SpecialAgentCiccione and Juan Cados Velasco to bribe Ciccione to use hisofficial

 position asa SpecialAgentwith Hom eland Secttrity lnvestigationsto cause lndictment#93-470

 against the defendant to be dismissed. Piedrahita's mssociate, Jllnn Carlos Velmsco Cano,

 facilitated the bribery schem e. Specifically, Velasco regularly kept Piedrahita apprised of

 Ciccione's effortsto % sistPiedrahitw served asan interpreterforPiedrahita and Ciccione,and

 assisted Piedrahita in arranging a m eeting with Ciccione in Bogota,Colom bia using interstate

 W lres.

           For exam ple,on oraboutJuly 16,2010,Velmsco informed Piedrahita thathe spoke to

 CiccioneSélastnight''toask aboutE% ethingw ith my friend''and Ciccionerepliedthathedialready

 msked''and tçwecan'tgo around mskinglikethatbecausethey'llbewondering,lwhat'sgoing on'
                                                                                      ?'

 Butitwillcom ethrough,brother.ltwillcomethrough.And you'llbethefirstto know .''

           On or about O ctober 21,2010,V elasco told Piedrahita that Ciccione said,tf...thatonce

 he'sdone doing tllisfavorforme...he'sgoing to W ashington...he told me,tthank god Ican do


                                                 2
Case 1:17-cr-20651-RNS Document 88 Entered on FLSD Docket 05/10/2019 Page 3 of 5




 somethingforyou> 0.'5'VelascotoldPiedrnhitathatCiccionesaidthatStithere'sa1otofjealousy
 and they mightgo screw you guys...you guyshaveto besm art'because it'snotgood forhim or

 foruseither.'' Velasco told Piedrahita thatCiccionewasttvery advantageousforme.''

         On oraboutNovember24,2010,Velascotold Piedrahitato em ailacopy ofhisColom bian

 passportto Ciccione for purposesofattem pting to gain entry into the United States. O n the sam e

 date,Piedrahita's assistant,A .G.e-m ailed Ciccione a photocopy of Piedrnhita's Colombian

 pmssport,wllichincludedPiedrahita'sphotor aph,fullnnm e,birthdate,placeofbirth,andpassport

 num ber.

        Also on oraboutNovember24,2010,Velmsco told Piedrahita thatCiccionewasgoing to

 betransferred butwanted to help Piedrahita with histlstatus''and wastçfearful''becausethereare

 toomany tçfrogs''meaningûçsnitches-''VelascoalsotoldPiedrahitathattllwlehaveto pay with
 anothercurrency,''referring to providing Ciccione with paym entforhisofficialacts.

         OnNovember28,2010,Velascotranslated whatCiccionetoldhim in English into Spanish

 forPiedrahita on a three-way conference call. Ciccione told them ,Rlisten,we gota good thing

 going.l'm justtryingtokeep anybullslzit-rememberwetalkedaboutpeopletalkingshit?1don't
 know where it's coming from orwhy,butI'm trying to keep itfrom causing problems.Cause ..

 a11itdoes is cause problem s.''Velasco,in ttlm ,translated whatCiccione said to Piedrahita in

 Spanish as,étwhathedoesn'twantisforanyoneto talk shitbecause he'sgoing yotlrthings,you

 tmderstand?''tûlle'stelling m e he doesn'twantanyone intedkring orputting the brakeson him

 becausehe'staking careofa11ofyotlrstatus,m an.''ûûso he'spushing now,hedoesn'twantthem

 to stop M m .''
Case 1:17-cr-20651-RNS Document 88 Entered on FLSD Docket 05/10/2019 Page 4 of 5



        On or about Decem ber 6,2010,Piedrahita told Velasco,û:Te11Chris 1'm finishing up

  coordinating everything.Ok? Forthe dealtomorrow. n atl'm here finishing up coordinating

  everything.Ok?''

        ln furtherance of the conspiracy, from Decem ber 6, through Decem ber 9, of 2010,

  Piedrnhitaoffered and gave,and Ciccione solicited and accepted,thingsofvalue, thatis,nm ong

  otherthings,acmsh bribe ofapproxim ately $20,000;an expensivem ealatarestam antin Bogota,

  Colombia;a party ata M arriotthotelin Bogota,Colom bia;liquor;and prepaid prostitutes. To

  accomplish this,Piedrahitawithdrew 15,000,000 Colombian pesosfrom a localBogotabranch of

 hisbank on December7,2010.

        ln returnforthesethingsofvalue,Ciccionedefendantfalsised om cialrecords, and liedto

 his supervisors,to the United StatesAttom ey'sOftk e and to otherfederaloffcialsto cause the

 United States District Courtforthe Southem Distdctof Florida to issue an Order dism issing

 Indictment#93-470 againstPiedrahita.Ciccionealsotookthesefraudulentstepsin orderto obtain

 oftk ialauthorization forPiedrahita and his family to enterinto the United States. On orabout

 October25,2011,Ciccioneem ailed Velasco acopy ofthe OrderofDism issaloflndictment#93-

 470 from his personal email address to advise him that Piedrahita's charges were form ally

 disrnissed.




                                              4
Case 1:17-cr-20651-RNS Document 88 Entered on FLSD Docket 05/10/2019 Page 5 of 5



            Attrialthe govem mentwould have proven beyond areasonable doubtthatthedefendant

 is guilty as charged in Count One of the lndictment by presenting physical evidence and

 doclzm entary evidence such ms intercepted wire com mtmications,docum ents, Gnancialrecords,

 andtestim ony.


                                                   Jose ayron Pie    'G-C ballos
                                                     efendant
                                                   Dated:      W /# /#
       ze

     ierA.Clarke                                     iG    a,Es
   '
    a1Attorn y ,                                    otm 1 or endant
   ated:>-'(:l/(f                                 Dated:                1+ /J
